Citation Nr: 0707237	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.

The veteran last underwent a VA psychiatric examination in 
March 2004.  VA treatment records show that he has been 
hospitalized on several occasions since then.  A September 
2006 supplemental statement of the case (SSOC) noted that the 
veteran had failed to report for a scheduled examination on 
July 21, 2006.  While review of the claims folder shows an 
AMIE update documenting that the veteran failed to report for 
bones and hypertension examinations on that date; there is no 
indication that a psychiatric examination was scheduled.  
Under these circumstances, the Board is of the opinion that 
an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure complete records 
of all VA psychiatric treatment and/or 
evaluation the veteran has received since 
June 2006.  

2.  After the development sought above is 
completed, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to assess the severity of his PTSD.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any testing deemed 
necessary for the assessment of the 
disability must be completed.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  If there are symptoms and 
associated impairment due to co-existing 
psychiatric entities, the examiner should 
identify the co-existing disability 
entities and their associated symptoms and 
impairment, to the extent possible.  The 
examiner must explain the rationale for 
all opinions given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afforded the veteran and his agent the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


